Citation Nr: 0720221	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to an initial rating greater than 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to December 1971, with approximately six and one-
half months prior service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. The veteran originally requested a 
hearing before the Board on his March 2005 substantive appeal 
form.  He subsequently withdrew the request in a July 2005 
statement.  

The RO received additional evidence from the veteran in 
September 2005 and again in December 2006, before the file 
was sent to the Board.  A supplemental statement of the case 
(SSOC) was not issued, but this is not necessary since the 
veteran attached a waiver of local jurisdictional review in 
both instances. 

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on his part.

FINDINGS OF FACT

1.  The veteran currently has DDD of the lumbar spine, but 
there is no competent evidence that shows a causal link 
between his condition and any remote incident of service.

2.  The veteran currently has bilateral hearing loss, but 
there is no competent evidence that shows a causal link 
between his condition and any remote incident of service.

3.  The veteran currently has tinnitus, but there is no 
competent evidence that shows a causal link between his 
condition and any remote incident of service.


CONCLUSIONS OF LAW

1.  The veteran's DDD of the lumbar spine was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110 and 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303 and 3.304 
(2006).

2.  The veteran's bilateral sensorineural hearing loss was 
not incurred in or aggravated by active service nor may it be 
presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 
1131, 1112, 1113, and 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2006).

3.  The veteran's tinnitus was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110 and 5107 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.303 and 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in April 2003.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter told him what evidence was 
necessary, to provide or identify any relevant evidence, and 
that it was ultimately his responsibility to ensure that VA 
received any relevant evidence.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  The veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claims, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations to obtain 
opinions as to whether his back condition, hearing loss or 
tinnitus can be directly attributed to service.  Cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004).  Further 
examination or opinion is not needed because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  
Here, no legal presumption is applicable because the earliest 
evidence of the veteran's hearing loss is December 2004, over 
three decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges his current back condition is the result 
of lifting and manhandling 500 pound bombs in and out of 
aircraft while in the Navy and his hearing loss and tinnitus 
are the result of working on a flight deck with no hearing 
protection.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Lumbar Spine

Here, the veteran's DD-214 confirms that he worked as a 
mechanic in the Navy aboard a ship where aircraft regularly 
landed for maintenance, but his service medical records are 
silent as to any complaints, treatment or diagnoses of any 
back condition.  His December 1971 separation examination, 
moreover, indicates no back abnormalities at the time of 
discharge.  In short, the veteran's service records are 
devoid of a chronic back condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran's current back 
condition is related to any remote incident of his military 
service.  The Board concludes it is not. 

The veteran alleges while in service he was treated merely 
with Tylenol and ibuprofen for back pain and did not seek 
formal back treatment until after the military.  After 
service, there is no medical evidence suggesting any 
complaints, treatments or diagnoses of any back 
symptomatology until October 1986, nearly fifteen years 
later. At that time, the veteran sought private treatment 
from Dr. Young reporting a history of radiating low back pain 
of one year.  Dr. Young diagnosed the veteran with a ruptured 
disc and admitted the veteran for a microdiskectomy.  In 
October 1987, the veteran returned to Dr. Young with back 
pain reporting being "...recently involved in an automobile 
accident."  Ultimately, the veteran underwent another 
microdiskectomy in December 1998 where he was diagnosed with 
lumbar spine DDD and recurring disk herniation with sciatic 
pain. 

Private treatment records from Dr. Chang in 2000 indicate the 
veteran reported a history of back pain since 1972.  The 
Board notes, however, that the vast majority of the records 
from Dr. Chang were for treatment of an unrelated condition.  
All other records indicate the veteran's back treatment began 
around October 1986 with a self-reported history of back pain 
dating back to 1985, not the 1970s.  Even if the veteran's 
back pain initiated during or slightly after service, no 
medical professional has ever linked the veteran's current 
low back condition to his military service. 

The veteran underwent a VA examination in December 2004.  X-
ray examination disclosed DDD, mild wedging of the T12 
vertebral body, degenerative spurring throughout the lower 
thoracic and lumbar spine and atherosclerotic disease.  The 
physical examiner diagnosed lumbar DDD.  In commenting on 
whether the veteran's back problems are related to his in-
service military occupation, the examiner opined as follows:

In my opinion, it is less likely as not 
that the veteran's lumbar disc disease 
was caused by active military service.  
Rationale for this is that he did not 
obtain treatment of any significance 
while in active military duty nor did he 
have onset of anything approaching 
severity indicating surgery until perhaps 
one year prior to his first surgery.  He 
denied any orthopedic or chiropractic 
visits of any frequency in the 10 years 
following discharge from active military 
duty although he has sought such services 
at times currently with insurance 
permitting. 

The Board finds the examiner's opinion compelling. The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the claims file, including the 
veteran's private treatment records.  Again, no medical 
provider has ever linked the veteran's back condition with 
any incident of service or otherwise conflicted with the VA 
examiner's opinion. 

The Board has considered the veteran's statements that he has 
suffered with pain ever since service.  There simply is no 
medical evidence, however, to support continuity of 
symptomatology since 1971.  Rather, the first reported 
treatment for back pain was not until 1986, fifteen years 
after service.  Although he believes that his low back 
condition was caused by in-service heavy lifting, he is a 
layman and has no competence to offer a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Regrettably, 
no doctor has ever opined that any of his back conditions are 
related to any remote incident in service and indeed there is 
medical evidence opining to the contrary.

In summary, the Board finds that the evidence of record does 
not show that the veteran had his current back condition in 
service or for years thereafter. Furthermore, even assuming 
in-service injuries occurred, the medical evidence on file 
does not relate the current symptoms to any aspect of the 
veteran's active duty.  Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  

Hearing Loss and Tinnitus

Again, the veteran's personnel records and DD-214 confirm the 
veteran regularly worked along side aircraft traffic.  
Accordingly, the Board concedes the veteran's in-service 
exposure to excessive noise.  

The veteran's service medical records, however, are silent as 
to any treatments, complaints or diagnoses of hearing loss or 
tinnitus.  The Board notes the veteran's entrance and 
separation examinations are indicative of slight decreased 
hearing acuity during his military service.  With respect to 
claims for service connection for hearing loss, however, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 
20 decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court further opined that 38 C.F.R. § 3.385, 
discussed below, then operates to establish when a hearing 
loss disability can be service connected.  Hensley at 159.

In this case, although the veteran's December 1971 separation 
audiological examination is indicative of slightly worse 
scores than his September 1967 induction examination, the 
scores were all within normal range.  Specifically, in 
September 1967, the veteran's hearing acuity was measured at 
no higher than 5 decibels at any tested frequency level.  In 
December 1971, the veteran's hearing acuity was measured at 
no higher than 10 decibels at any tested frequency level.  
Thus, the veteran entered and separated the military with 
normal hearing. 

After service, the veteran did not identify or provide any 
medical evidence of current hearing loss or tinnitus.  He was 
afforded a VA audiological examination in December 2004 where 
the examiner diagnosed the veteran with moderately severe 
sensorineural hearing loss of the right ear and moderate 
sensorineural hearing loss of the left ear.  In regard to 
etiology, the examiner opined as follows:

Due to normal hearing at discharge, no 
evidence of acoustic damage, and no 
complaints of hearing loss or tinnitus 
while in service, it is my opinion that 
it is not at least as likely as not that 
hearing loss and tinnitus are related to 
military service.

The examiner's opinion is highly persuasive because it is 
based on clinical tests and a thorough review of the claims 
file, to include the veteran's service medical records.  The 
veteran has not identified any treatment for his hearing loss 
or tinnitus nor has any medical professional ever linked the 
veteran's hearing loss or tinnitus to his military service.

The Board has considered statements from the veteran.  
Although he believes that his hearing loss and tinnitus were 
caused by in-service noise exposure, he is a layman and has 
no competence to offer a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Regrettably, there simply 
is no medical evidence linking his current hearing loss or 
tinnitus to any remote incident of service.  Indeed, there is 
no evidence that the veteran ever complained of, was treated 
for, or was diagnosed with a hearing disability until decades 
later. 

The Board concludes service connection must be denied. As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claims. As such, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for hearing loss and tinnitus must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 


REMAND

The veteran alleges his PTSD is more severe than the current 
10 percent rating reflects.  The veteran was last afforded a 
VA examination in January 2005 at which he was assigned a 
Global Assessment of Functioning (GAF) score of 50 overall 
and 70 for PTSD alone.  

Thereafter, the veteran supplied VA outpatient treatment 
records from 2006.  Specifically, June and December 2006 
treatment records indicate a diagnosis of PTSD with a GAF 
score of 40.  The June 2006 record further indicates the 
veteran required more treatment and was recommended to attend 
more therapy sessions, to include group therapy sessions.  
The December 2006 record indicates the veteran was 
recommended to continue with the treatment plan, to include 
individual psychotherapy.

The veteran supplied a waiver of local jurisdictional review 
of the new evidence, but the new evidence suggests on-going 
treatment records that are not currently of record and a 
possible increase in severity of his service-connected 
condition.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).  Although the last VA 
examination of record is fairly recent, the 2006 VA 
outpatient treatment records indicate a GAF score of 40, 
which is vastly different than the GAF score of 70 reflected 
in the January 2005 examination.  A new VA examination is 
warranted to ascertain the current severity of the veteran's 
PTSD and to explain any discrepancy with the VA outpatient 
treatment records.

The 2006 treatment records, moreover, indicate the claims 
file may be incomplete.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (indicating that federal records are 
considered part of the record on appeal since they are within 
VA's constructive possession).  The RO should obtain any 
recent VA outpatient treatment records from January 2005 to 
the present. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the VA medical system in Heartland - 
East, Missouri from January 2005 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  After the above records are obtained, 
to the extent available, the veteran 
should be afforded a VA psychiatric 
examination to determine the severity of 
his service-connected PTSD.  The claims 
file and treatment records must be made 
available to and pertinent documents 
therein be reviewed by the examiner in 
connection with the examination, and it 
should be so indicated in the report.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment.

The examiner should give detailed clinical 
findings of the symptomatology 
attributable to the veteran's service-
connected PTSD versus other mental 
conditions.  The examiner should clearly 
outline the rationale for any opinion 
expressed resolving any inconsistencies in 
the record, to include the GAF scores 
found in previous VA examinations and VA 
outpatient treatment records.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the claim.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2006).  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


